DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Pub. No. 2020/0210513 A1) in view of Painter (US Pub. No. 2018/0204280 A1), and further in view of Bernhardt (US Pub. No. 2003/0005087 A1).

As to claim 1, Evans a method for dynamic database editing, comprising: 
running a data collection system on a first computer system, displaying a data collection user interface at the data collection system, and receiving data items associated with a particular data record into the data collection user interface ([0118] teaches "The user interface layer includes a rendering module which renders the form based on the received form instance."  This teaches displaying a form  ("data collection user interface") for the user.  
[0119] teaches "A user then enters data (step 516) using the form. The captured data is encoded as a form data record, referred to herein as a form ticket 518"  This teaches that the form ("data collection user interface") receives data items, and that the data items are associated with a form ticket ("particular data record").  With reference to FIG. 5, the Form Ticket 518 is created at the UI 102.)
storing the data items into a corresponding data record of a database running on a second computer system, and storing metadata describing a portion of the data collection user interface used to create the particular data record in association with the corresponding data record in the second system ([0118] teaches "The form instance 512 provides an encoded data description of the form that is to be displayed to the user."  [0122] teaches "At the databases 513, 520, the form instances and tickets may be stored directly as JSON documents."  This teaches storing the form instances ("metadata describing a portion of the data collection user interface used to create the particular data record") in association with the form tickets ("corresponding data record") in the databases 513, 520.  
Further, [0119] teaches "The captured data is encoded as a form data record, referred to herein as a form ticket 518, which specifies the data entered for each form field and is associated with the form instance 512 used to generated the form with which the data was entered."  This teaches an association with the form ticket ("data record") and the form instance ("metadata describing a portion of the data collection user interface used to create the particular data record").
[0034] teaches "The form instance generation is preferably performed at a form generation module, preferably at a form server (which may include the database(s) storing form definitions, form instances and input data records, or the database(s) may be stored elsewhere). The user interface module is preferably provided at a client device (e.g. as a software module such as a browser or browser add-on) connected to the form server over a computer network."  This teaches that the databases are separate from the client device and therefore the tickets are stored in a database running on a second computer system.)
retrieving the metadata from the second system, and using the metadata to render a data-record specific mirror data collection user interface of the portion of the data collection user interface used to create the particular data record, and displaying data-record specific the mirror data collection user interface with data fields for creating a new database record or populated with the data items in the corresponding data record for editing the corresponding data record ([0127] teaches "a form request 502 is sent as before, the request specifying that an existing ticket is to be modified and provides an identifier of the ticket. The form generation logic 104 retrieves the ticket from the database 520 and identifies the form instance 512 associated with the ticket."  Here, a ticket ("data record") is retrieved along with a form instance ("metadata").  Further, [0127] teaches "The form instance and ticket are then sent to the UI 102, which renders the form based on the form instance and populates fields with the values specified in the ticket."  This teaches the form instance ("metadata") is retrieved and then used to render the form.  [0118] teaches "The form instance 512 provides an encoded data description of the form that is to be displayed to the user."  Here, the form is displayed to the user, and this form was used to create the form ticket, so the form includes the portion of the data collection UI that was used to create the particular data record.  
[0019] teaches "Using the same form instance ensures that the form generated to view or edit the data will correspond to (and may be identical to) the form used to enter the data originally."  Since the form instance is retrieved, and the form instance is used to generate the form as set forth in [0019], an identical user interface is rendered.  The rendered form includes data items from the ticket.  This teaches using a form to edit the retrieved data, and therefore the rendered form is "for editing a corresponding data record."
Examiner notes that [0054] and [0172] teaches automatic population of form data, which facilitates filling a form without user interaction or interaction with the system used to originally create the form.)  
Evans teaches a data-record specific mirror data collection user interface ([0019] teaches "The method may comprise, in response to a request to view or edit the form input data record storing data previously captured using the form, identifying the associated form instance data, and transmitting the identified form instance data and the input data record to the user interface module. Using the same form instance ensures that the form generated to view or edit the data will correspond to (and may be identical to) the form used to enter the data originally."  This teaches that the mirror data collection interface is associated with the data record, and therefore data-record specific.)
Evans teaches retrieving metadata ([0019] teaches "in response to a request to view or edit the form input data record storing data previously captured using the form, identifying the associated form instance data, and transmitting the identified form instance data and the input data record to the user interface module." The request results in the retrieval of form instance data.).  
Evans teaches a data-record specific mirror data collection user interface and a corresponding data record.  Evans does not expressly teach running a data analysis system on a third computer system independent of the first computer system;
analyzing multiple records of the database, navigating to the (data record);
accessing … with the data analysis system;
at the data analysis system, receiving one or more new or altered data items through the … data collection user interface, and storing the new or altered data items into a new data record or the … data record of the database and 
further comprising (receiving data) without interacting with the data collection system or launching an instance of the data collection system.
However, Painter teaches running a data analysis system on a third computer system independent of the first computer system  (FIG. 4D teaches a data analysis system running on a separate device.  ([0100] teaches "FIGS. 4D and 4E illustrate example application pages with data extracted from the user's driver's license populated in editable fields."  The client application and the associated interface is a data analysis system, because the data is populated for the user to analyze);
accessing … with the data analysis system ([0100] teaches "At step 314, client application can receive confirmed user information."  The client application ("data analysis system") accesses the user information by displaying the user information after receiving the information, as set forth in FIG. 4D.)
at the data analysis system, receiving one or more new or altered data items through the … collection user interface, and storing the new or altered data items into a new or the … data record of the database ([0100] teaches "FIGS. 4D and 4E illustrate example application pages with data extracted from the user's driver's license populated in editable fields. The user may edit the information and interact with a control (e.g., “Looks Good” virtual button in FIG. 4E) to submit the user information as originally populated or updated by the user. In response to an input signal based on user interaction in the GUI (e.g., in response to the user tapping the “Looks Good” virtual button), client application 114 can send the additional user information to data processing system 100 to update the user application record."  
The client application and the associated interface is a data analysis system, because the data is populated for the user to analyze.  Populating the interface for the user teaches receiving one or more new data items through the interface. The user may tap "looks good" resulting in an update of the user application record with the extracted data in the data processing system (storing the new data items in the preexisting data record of the database),
further comprising (receiving data) without interacting with the data collection system or launching an instance of the data collection system ([0100] teaches "At step 314, client application can receive confirmed user information"  With further reference to FIG. 4D, client application is running on a separate user device.  Using this separate device would result in no interaction with a data collection system or launching an instance of the data collection system.  Examiner notes that Evans teaches a separate data collection system as set forth above.)
Evans and Painter are combinable because they are directed to user interface generation (Evans [0060] , Painter [0100] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Painter with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to interact using a separate mobile device (Painter [0044]).
Evans, as modified, does not expressly teach analyzing multiple records of the database, navigating to the … data record.
However, Bernhardt et al. teaches
analyzing multiple records of the database, navigating to the … data record, ([0022] teaches "Each of the records is then evaluated in turn by scanning the records from the database."  This teaches scanning records ("analyzing multiple records") and evaluating individual records ("navigating to the record")).
Evans, et al. and Bernhardt et al. are combinable because they are directed to data retrieval (Evans [0060] , Bernhardt [0015] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Bernhardt with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to identify a certain fraction of cases or records from a much larger data set (Bernhardt [0021]).

As to claim 2, Evans teaches accessing metadata ([0019] teaches "in response to a request to view or edit the form input data record storing data previously captured using the form, identifying the associated form instance data, and transmitting the identified form instance data and the input data record to the user interface module." The request results in the access of form instance data (metadata).).  Evans does not expressly teach the data analysis system accesses without interaction with the data collection system.  
However, Painter teaches the data analysis system accesses without interaction with the data collection system ([0100] teaches "At step 314, client application can receive confirmed user information"  With further reference to FIG. 4D, client application is running on a separate user device.  Using this separate device running the analysis system would result in no interaction with a data collection system or launching an instance of the data collection system.  Examiner notes that Evans teaches a separate data collection system as set forth above.))
Evans and Painter are combinable because they are directed to user interface generation (Evans [0060] , Painter [0100] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Painter with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to interact using a separate mobile device (Painter [0044]).

As to claim 3, Evans teaches a mirror data collection user interface ([0019] teaches an identical form for collection.)
Evans does not expressly teach interaction between the data analysis system and the data collection system or a user access control system in connection with the operation of the mirror data collection user interface.
However, Painter teaches interaction between the data analysis system and the data collection system or a user access control system in connection with the operation of the mirror data collection user interface ([108] "client application 114 may prompt the user to supply additional information. For example, the user may be prompted to supply additional bank account login information if the user's identity and income level cannot be verified against information provided by a credit bureau or if the user's income is below a threshold based on available bureau information."  A login/verification system on the client application teaches a user access control in connection with the interface.)
Evans and Painter are combinable because they are directed to user interface generation (Evans [0060] , Painter [0100] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Painter with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to interact using a separate mobile device (Painter [0044]).

As to claim 4, Evans teaches wherein the metadata describes a visual appearance, data parameters, and functional aspects of the data collection user interface ([0118] teaches "The form instance 512 provides an encoded data description of the form that is to be displayed to the user (including any overrides that have been applied).  The form instance thus defines the form elements that make up the form (e.g. sections and fields), the values of any element properties (e.g. labels, field types, read-only flags and the like), and any default field values." The form instance is metadata that defines section and fields ("visual appearance"), values of element properties ("data parameters") and functional aspects of the data collection user interface (sections and fields are functional aspects because they receive user data.  See further FIG. 7B.)

As to claim 8, Evans teaches a plurality of non-transitory computer storage media
storing instructions executable by multiple computers to cause the computers to perform a method for dynamic database editing ([0038] teaches a non-transitory media with instructions), comprising:
running a data collection system on a first computer system, displaying a data collection user interface at the data collection system, and receiving data items associated with a particular data record into the data collection user interface ([0118] teaches "The user interface layer includes a rendering module which renders the form based on the received form instance."  This teaches displaying a form  ("data collection user interface") for the user.  
[0119] teaches "A user then enters data (step 516) using the form. The captured data is encoded as a form data record, referred to herein as a form ticket 518"  This teaches that the form ("data collection user interface") receives data items, and that the data items are associated with a form ticket ("particular data record").  With reference to FIG. 5, the Form Ticket 518 is created at the UI 102.)
storing the data items into a corresponding data record of a database running on a second computer system, and storing metadata describing a portion of the data collection user interface used to create the particular data record in association with the corresponding data record in the second system ([0118] teaches "The form instance 512 provides an encoded data description of the form that is to be displayed to the user."  [0122] teaches "At the databases 513, 520, the form instances and tickets may be stored directly as JSON documents."  This teaches storing the form instances ("metadata describing a portion of the data collection user interface used to create the particular data record") in association with the form tickets ("corresponding data record") in the databases 513, 520.  
Further, [0119] teaches "The captured data is encoded as a form data record, referred to herein as a form ticket 518, which specifies the data entered for each form field and is associated with the form instance 512 used to generated the form with which the data was entered."  This teaches an association with the form ticket ("data record") and the form instance ("metadata describing a portion of the data collection user interface used to create the particular data record").
[0034] teaches "The form instance generation is preferably performed at a form generation module, preferably at a form server (which may include the database(s) storing form definitions, form instances and input data records, or the database(s) may be stored elsewhere). The user interface module is preferably provided at a client device (e.g. as a software module such as a browser or browser add-on) connected to the form server over a computer network."  This teaches that the databases are separate from the client device and therefore the tickets are stored in a database running on a second computer system.)
retrieving the metadata from the second system, and using the metadata to render a data-record specific mirror data collection user interface of the portion of the data collection user interface used to create the particular data record, and displaying data-record specific the mirror data collection user interface with data fields for creating a new database record or populated with the data items in the corresponding data record for editing the corresponding data record ([0127] teaches "a form request 502 is sent as before, the request specifying that an existing ticket is to be modified and provides an identifier of the ticket. The form generation logic 104 retrieves the ticket from the database 520 and identifies the form instance 512 associated with the ticket."  Here, a ticket ("data record") is retrieved along with a form instance ("metadata").  Further, [0127] teaches "The form instance and ticket are then sent to the UI 102, which renders the form based on the form instance and populates fields with the values specified in the ticket."  This teaches the form instance ("metadata") is retrieved and then used to render the form.  [0118] teaches "The form instance 512 provides an encoded data description of the form that is to be displayed to the user."  Here, the form is displayed to the user, and this form was used to create the form ticket, so the form includes the portion of the data collection UI that was used to create the particular data record.  
[0019] teaches "Using the same form instance ensures that the form generated to view or edit the data will correspond to (and may be identical to) the form used to enter the data originally."  Since the form instance is retrieved, and the form instance is used to generate the form as set forth in [0019], an identical user interface is rendered.  The rendered form includes data items from the ticket.  This teaches using a form to edit the retrieved data, and therefore the rendered form is "for editing a corresponding data record."
Examiner notes that [0054] and [0172] teaches automatic population of form data, which facilitates filling a form without user interaction or interaction with the system used to originally create the form.)  
Evans teaches a data-record specific mirror data collection user interface ([0019] teaches "The method may comprise, in response to a request to view or edit the form input data record storing data previously captured using the form, identifying the associated form instance data, and transmitting the identified form instance data and the input data record to the user interface module. Using the same form instance ensures that the form generated to view or edit the data will correspond to (and may be identical to) the form used to enter the data originally."  This teaches that the mirror data collection interface is associated with the data record, and therefore data-record specific.)
Evans teaches retrieving metadata ([0019] teaches "in response to a request to view or edit the form input data record storing data previously captured using the form, identifying the associated form instance data, and transmitting the identified form instance data and the input data record to the user interface module." The request results in the retrieval of form instance data.).  
Evans teaches a data-record specific mirror data collection user interface and a corresponding data record.  Evans does not expressly teach running a data analysis system on a third computer system independent of the first computer system;
analyzing multiple records of the database, navigating to the (data record);
accessing … with the data analysis system;
at the data analysis system, receiving one or more new or altered data items through the … data collection user interface, and storing the new or altered data items into a new data record or the … data record of the database and 
further comprising (receiving data) without interacting with the data collection system or launching an instance of the data collection system.
However, Painter teaches running a data analysis system on a third computer system independent of the first computer system  (FIG. 4D teaches a data analysis system running on a separate device.  ([0100] teaches "FIGS. 4D and 4E illustrate example application pages with data extracted from the user's driver's license populated in editable fields."  The client application and the associated interface is a data analysis system, because the data is populated for the user to analyze);
accessing … with the data analysis system ([0100] teaches "At step 314, client application can receive confirmed user information."  The client application ("data analysis system") accesses the user information by displaying the user information after receiving the information, as set forth in FIG. 4D.)
at the data analysis system, receiving one or more new or altered data items through the … collection user interface, and storing the new or altered data items into a new or the … data record of the database ([0100] teaches "FIGS. 4D and 4E illustrate example application pages with data extracted from the user's driver's license populated in editable fields. The user may edit the information and interact with a control (e.g., “Looks Good” virtual button in FIG. 4E) to submit the user information as originally populated or updated by the user. In response to an input signal based on user interaction in the GUI (e.g., in response to the user tapping the “Looks Good” virtual button), client application 114 can send the additional user information to data processing system 100 to update the user application record."  
The client application and the associated interface is a data analysis system, because the data is populated for the user to analyze.  Populating the interface for the user teaches receiving one or more new data items through the interface. The user may tap "looks good" resulting in an update of the user application record with the extracted data in the data processing system (storing the new data items in the preexisting data record of the database),
further comprising (receiving data) without interacting with the data collection system or launching an instance of the data collection system ([0100] teaches "At step 314, client application can receive confirmed user information"  With further reference to FIG. 4D, client application is running on a separate user device.  Using this separate device would result in no interaction with a data collection system or launching an instance of the data collection system.  Examiner notes that Evans teaches a separate data collection system as set forth above.)
Evans and Painter are combinable because they are directed to user interface generation (Evans [0060] , Painter [0100] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Painter with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to interact using a separate mobile device (Painter [0044]).
Evans, as modified, does not expressly teach analyzing multiple records of the database, navigating to the … data record.
However, Bernhardt et al. teaches
analyzing multiple records of the database, navigating to the … data record, ([0022] teaches "Each of the records is then evaluated in turn by scanning the records from the database."  This teaches scanning records ("analyzing multiple records") and evaluating individual records ("navigating to the record")).
Evans, et al. and Bernhardt et al. are combinable because they are directed to data retrieval (Evans [0060] , Bernhardt [0015] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Bernhardt with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to identify a certain fraction of cases or records from a much larger data set (Bernhardt [0021]).

As to claim 9, Evans teaches accessing metadata ([0019] teaches "in response to a request to view or edit the form input data record storing data previously captured using the form, identifying the associated form instance data, and transmitting the identified form instance data and the input data record to the user interface module." The request results in the access of form instance data (metadata).).  Evans does not expressly teach the data analysis system accesses without interaction with the data collection system.  
However, Painter teaches the data analysis system accesses without interaction with the data collection system ([0100] teaches "At step 314, client application can receive confirmed user information"  With further reference to FIG. 4D, client application is running on a separate user device.  Using this separate device running the analysis system would result in no interaction with a data collection system or launching an instance of the data collection system. Examiner notes that Evans teaches a separate data collection system as set forth above.)
Evans and Painter are combinable because they are directed to user interface generation (Evans [0060] , Painter [0100] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Painter with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to interact using a separate mobile device (Painter [0044]).

As to claim 10, Evans teaches wherein the metadata describes a visual appearance, data parameters, and functional aspects of the data collection user interface ([0118] teaches "The form instance 512 provides an encoded data description of the form that is to be displayed to the user (including any overrides that have been applied).  The form instance thus defines the form elements that make up the form (e.g. sections and fields), the values of any element properties (e.g. labels, field types, read-only flags and the like), and any default field values." The form instance is metadata that defines section and fields ("visual appearance"), values of element properties ("data parameters") and functional aspects of the data collection user interface (sections and fields are functional aspects because they receive user data.  See further FIG. 7B.)

As to claim 14, Evans teaches a system configured to perform dynamic database editing, comprising: 
a data collection system configured to run on a first computer system, display a data collection user interface at the data collection system, and receive data items associated with a particular data record into the data collection user interface ([0118] teaches "The user interface layer includes a rendering module which renders the form based on the received form instance."  This teaches displaying a form  ("data collection user interface") for the user.  
[0119] teaches "A user then enters data (step 516) using the form. The captured data is encoded as a form data record, referred to herein as a form ticket 518"  This teaches that the form ("data collection user interface") receives data items, and that the data items are associated with a form ticket ("particular data record").  With reference to FIG. 5, the Form Ticket 518 is created at the UI 102.)
a database configured to run on a second computer, store the data items into a corresponding data record, and store metadata describing a portion of the data collection user interface used to create the particular data record in association with the data record in the second system ([0118] teaches "The form instance 512 provides an encoded data description of the form that is to be displayed to the user."  [0122] teaches "At the databases 513, 520, the form instances and tickets may be stored directly as JSON documents."  This teaches storing the form instances ("metadata describing a portion of the data collection user interface used to create the particular data record") in association with the form tickets ("corresponding data record") in the databases 513, 520.  
Further, [0119] teaches "The captured data is encoded as a form data record, referred to herein as a form ticket 518, which specifies the data entered for each form field and is associated with the form instance 512 used to generated the form with which the data was entered."  This teaches an association with the form ticket ("data record") and the form instance ("metadata describing a portion of the data collection user interface used to create the particular data record").
[0034] teaches "The form instance generation is preferably performed at a form generation module, preferably at a form server (which may include the database(s) storing form definitions, form instances and input data records, or the database(s) may be stored elsewhere). The user interface module is preferably provided at a client device (e.g. as a software module such as a browser or browser add-on) connected to the form server over a computer network."  This teaches that the databases are separate from the client device and therefore the tickets are stored in a database running on a second computer system.)
retrieve the metadata from the second system, and use the metadata to render a data-record-specific mirror data collection user interface of the portion of the data collection user interface used to create the particular data record, and display the data-record specific mirror data collection user interface with data fields for creating a new database record or populated with the data items in the corresponding data record for editing the corresponding data record ([0127] teaches "a form request 502 is sent as before, the request specifying that an existing ticket is to be modified and provides an identifier of the ticket. The form generation logic 104 retrieves the ticket from the database 520 and identifies the form instance 512 associated with the ticket."  Here, a ticket ("data record") is retrieved along with a form instance ("metadata").  Further, [0127] teaches "The form instance and ticket are then sent to the UI 102, which renders the form based on the form instance and populates fields with the values specified in the ticket."  This teaches the form instance ("metadata") is retrieved and then used to render the form.  [0118] teaches "The form instance 512 provides an encoded data description of the form that is to be displayed to the user."  Here, the form is displayed to the user, and this form was used to create the form ticket, so the form includes the portion of the data collection UI that was used to create the particular data record.  
[0019] teaches "Using the same form instance ensures that the form generated to view or edit the data will correspond to (and may be identical to) the form used to enter the data originally."  Since the form instance is retrieved, and the form instance is used to generate the form as set forth in [0019], an identical user interface is rendered.  The rendered form includes data items from the ticket.  This teaches using a form to edit the retrieved data, and therefore the rendered form is "for editing a corresponding data record."
Examiner notes that [0054] and [0172] teaches automatic population of form data, which facilitates filling a form without user interaction or interaction with the system used to originally create the form.)  
Evans teaches a data-record specific mirror data collection user interface ([0019] teaches "The method may comprise, in response to a request to view or edit the form input data record storing data previously captured using the form, identifying the associated form instance data, and transmitting the identified form instance data and the input data record to the user interface module. Using the same form instance ensures that the form generated to view or edit the data will correspond to (and may be identical to) the form used to enter the data originally."  This teaches that the mirror data collection interface is associated with the data record, and therefore data-record specific.)
Evans teaches retrieving metadata ([0019] teaches "in response to a request to view or edit the form input data record storing data previously captured using the form, identifying the associated form instance data, and transmitting the identified form instance data and the input data record to the user interface module." The request results in the retrieval of form instance data.).  
Evans teaches a data-record specific mirror data collection user interface and a corresponding data record.  Evans does not expressly teach a data analysis system configured to run on a third computer system independent of the first computer system;
analyze multiple records of the database, navigate to the (data record);
access … with the data analysis system;
the data analysis system is further configured to receive one or more new or altered data items through the … collection user interface, and store the new or altered data items into a new or the … data record of the database and 
further comprising (receiving data) without interacting with the data collection system or launching an instance of the data collection system.
However, Painter teaches a data analysis system configured to run on a third computer system independent of the first computer system  (FIG. 4D teaches a data analysis system running on a separate device.  ([0100] teaches "FIGS. 4D and 4E illustrate example application pages with data extracted from the user's driver's license populated in editable fields."  The client application and the associated interface is a data analysis system, because the data is populated for the user to analyze);
access … with the data analysis system ([0100] teaches "At step 314, client application can receive confirmed user information."  The client application ("data analysis system") accesses the user information by displaying the user information after receiving the information, as set forth in FIG. 4D.)
the data analysis system is further configured to receive one or more new or altered data items through the … collection user interface, and store the new or altered data items into a new or the … data record of the database ([0100] teaches "FIGS. 4D and 4E illustrate example application pages with data extracted from the user's driver's license populated in editable fields. The user may edit the information and interact with a control (e.g., “Looks Good” virtual button in FIG. 4E) to submit the user information as originally populated or updated by the user. In response to an input signal based on user interaction in the GUI (e.g., in response to the user tapping the “Looks Good” virtual button), client application 114 can send the additional user information to data processing system 100 to update the user application record."  
The client application and the associated interface is a data analysis system, because the data is populated for the user to analyze.  Populating the interface for the user teaches receiving one or more new data items through the interface. The user may tap "looks good" resulting in an update of the user application record with the extracted data in the data processing system (storing the new data items in the preexisting data record of the database),
further comprising (receiving data) without interacting with the data collection system or launching an instance of the data collection system ([0100] teaches "At step 314, client application can receive confirmed user information"  With further reference to FIG. 4D, client application is running on a separate user device.  Using this separate device would result in no interaction with a data collection system or launching an instance of the data collection system.)
Evans and Painter are combinable because they are directed to user interface generation (Evans [0060] , Painter [0100] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Painter with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to interact using a separate mobile device (Painter [0044]).
Evans, as modified, does not expressly teach analyze multiple records of the database, navigate to the data record.
However, Bernhardt et al. teaches
analyze multiple records of the database, navigate to the data record, ([0022] teaches "Each of the records is then evaluated in turn by scanning the records from the database."  This teaches scanning records ("analyzing multiple records") and evaluating individual records ("navigating to the record")).
Evans, et al. and Bernhardt et al. are combinable because they are directed to data retrieval (Evans [0060] , Bernhardt [0015] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Bernhardt with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to identify a certain fraction of cases or records from a much larger data set (Bernhardt [0021]).

As to claim 15, Evans teaches accessing metadata ([0019] teaches "in response to a request to view or edit the form input data record storing data previously captured using the form, identifying the associated form instance data, and transmitting the identified form instance data and the input data record to the user interface module." The request results in the access of form instance data (metadata).).  Evans does not expressly teach the data analysis system accesses without interaction with the data collection system.  
However, Painter teaches the data analysis system accesses without interaction with the data collection system ([0100] teaches "At step 314, client application can receive confirmed user information"  With further reference to FIG. 4D, client application is running on a separate user device.  Using this separate device running the analysis system would result in no interaction with a data collection system or launching an instance of the data collection system. Examiner notes that Evans teaches a separate data collection system as set forth above.)
Evans and Painter are combinable because they are directed to user interface generation (Evans [0060] , Painter [0100] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Painter with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to interact using a separate mobile device (Painter [0044]).

As to claim 16, Evans teaches a mirror data collection user interface ([0019] teaches an identical form for collection.).
Evans does not expressly teach a user access control system accessed by the data analysis system in connection with the operation of the user interface.
However, Painter teaches user access control system accessed by the data analysis system in connection with the operation of the user interface ([108] "client application 114 may prompt the user to supply additional information. For example, the user may be prompted to supply additional bank account login information if the user's identity and income level cannot be verified against information provided by a credit bureau or if the user's income is below a threshold based on available bureau information."  A login/verification system on the client application (data analysis system) teaches a user access control in connection with the interface.)
Evans and Painter are combinable because they are directed to user interface generation (Evans [0060] , Painter [0100] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate the above limitations by Painter with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to interact using a separate mobile device (Painter [0044]).

As to claim 17, Evans teaches wherein the metadata describes a visual appearance, data parameters, and functional aspects of the data collection user interface ([0118] teaches "The form instance 512 provides an encoded data description of the form that is to be displayed to the user (including any overrides that have been applied).  The form instance thus defines the form elements that make up the form (e.g. sections and fields), the values of any element properties (e.g. labels, field types, read-only flags and the like), and any default field values." The form instance is metadata that defines section and fields ("visual appearance"), values of element properties ("data parameters") and functional aspects of the data collection user interface (sections and fields are functional aspects because they receive user data.  See further FIG. 7B.)

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Painter, and further in view Bernhardt, and further in view of Zaidi (US Pub. No. 2012/0166476 A1).
As to claim 5, Evans, as modified, does not expressly teach storing the metadata in the data record.
However,  Zaidi teaches storing the metadata in the data record ([0025] teaches "the plurality of objects 125 are stored in a database, the information and metadata for each object may be stored in the record of the object 125.")
Evans, as modified, and Zaidi are combinable because they are directed to user interface generation (Evans [0060] , Zaidi [0012] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate storing the metadata in the data record as taught by Zaidi with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to retrieve the object and the related metadata together (Zaidi [0010]).

As to claim 11, Evans, as modified, does not expressly teach storing the metadata in the data record.
However,  Zaidi teaches storing the metadata in the data record ([0025] teaches "the plurality of objects 125 are stored in a database, the information and metadata for each object may be stored in the record of the object 125.")
Evans, as modified, and Zaidi are combinable because they are directed to user interface generation (Evans [0060] , Zaidi [0012] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate storing the metadata in the data record as taught by Zaidi with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to retrieve the object and the related metadata together (Zaidi [0010]).

As to claim 18, Evans, as modified, does not expressly teach storing the metadata in the data record.
However,  Zaidi teaches storing the metadata in the data record ([0025] teaches "the plurality of objects 125 are stored in a database, the information and metadata for each object may be stored in the record of the object 125.")
Evans, as modified, and Zaidi are combinable because they are directed to user interface generation (Evans [0060] , Zaidi [0012] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate storing the metadata in the data record as taught by Zaidi with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to retrieve the object and the related metadata together (Zaidi [0010]).

Claims 6, 7, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Painter, and further in view Bernhardt and Sawhney (US Pub. No. 2018/0075076).
As to claim 6, Evans teaches storing the metadata in a storage location in the database separate from the data record, and storing a tag in the data record identifying the storage location  [0175] teaches "e.g. form definitions and form tickets could be stored at separate database servers".  This teaches separate storage of the form definitions (metadata) from the form ticket (data record).

Evans, as modified, does not expressly teach storing a tag in the data record identifying the storage location.
However, Sawhney teaches storing a tag in the data record identifying the storage location ([0023] teaches the components illustrated in FIG. 1 may be local to or remote from each other.  [0037] teaches "the data tier 110 and/or the metadata tier 120 are implemented using one or more data repositories. A data repository is any type of storage unit and/or device (e.g., a file system, database, collection of tables, or any other storage mechanism) for storing data."  As shown in FIG. 1, the data tier 110 is separate from the metadata tier 120.  
 [0036] teaches "An object key (such as object keys 118a-b) is a unique identifier used to identify a particular data record and/or a particular metadata record. The object key comprises the object name and the data version identifier. The object name and the data version identifier, stored in the data record, serves as a reference to the corresponding metadata record. In an embodiment, a request to retrieve a particular version of an object may be received. The object name and the data version identifier, specified within the request, are used to determine an object key. The object key is used to retrieve a metadata record corresponding to the particular version of the object. The pointer stored within the metadata record is used to retrieve a data record corresponding to the particular version of the object. The object data stored within the data record is returned in response to the request."
The metadata is stored in metadata record 122a, for example.  The data record is stored in data record 112a.  The metadata is stored in metadata record 122a, for example.  The data record is stored in data record 112a.  An object key is recognized as a tag in the data record identifying the storage location, because the key is a unique identifier that is used to retrieve the metadata record.  The data tier and the metadata tier are interpreted as being local to one another, in a single repository.)
Evans, as modified, and Sawhney are combinable because they are directed to form data storage (Evans [0119], Sawhney [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate storing a tag in the data record identifying the storage location as taught by Sawhney with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to manage the objects in a storage system (Sawhney [0005]).

As to claim 7, Evans, as modified, does not expressly teach storing the metadata in a file separate from the database, and storing a pointer in the data record identifying the storage location.
However, Sawhney teaches storing the metadata in a file separate from the database, and storing a pointer in the data record identifying the storage location (The components illustrated in FIG. 1 may be local to or remote from each other.  [0037] teaches " the data tier 110 and/or the metadata tier 120 are implemented using one or more data repositories. A data repository is any type of storage unit and/or device (e.g., a file system, database, collection of tables, or any other storage mechanism) for storing data."   [0036] teaches "An object key (such as object keys 118a-b) is a unique identifier used to identify a particular data record." and "The pointer stored within the metadata record is used to retrieve a data record corresponding to the particular version of the object. The object data stored within the data record is returned in response to the request."  As shown in FIG. 1, the data tier 110 is separate from the metadata tier 120.  The metadata is stored in metadata record 122a, for example.  The data record is stored in data record 112a.  The metadata stored in a metadata record, where the two tiers are stored in remote systems, is recognized as storing the metadata in a file (the metadata record) separate from the database.  The pointer stored in the metadata record identifies a storage location of the data record.)
Evans, as modified, and Sawhney are combinable because they are directed to form data storage (Evans [0119], Sawhney [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate storing the metadata in a file separate from the database, and storing a pointer in the data record identifying the storage location as taught by Sawhney with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to manage the objects in a storage system (Sawhney [0005]).

As to claim 12, Evans teaches storing the metadata in a storage location in the database separate from the data record, and storing a tag in the data record identifying the storage location  [0175] teaches "e.g. form definitions and form tickets could be stored at separate database servers".  This teaches separate storage of the form definitions (metadata) from the form ticket (data record).

Evans, as modified, does not expressly teach storing a tag in the data record identifying the storage location.
However, Sawhney teaches storing a tag in the data record identifying the storage location ([0023] teaches the components illustrated in FIG. 1 may be local to or remote from each other.  [0037] teaches "the data tier 110 and/or the metadata tier 120 are implemented using one or more data repositories. A data repository is any type of storage unit and/or device (e.g., a file system, database, collection of tables, or any other storage mechanism) for storing data."  As shown in FIG. 1, the data tier 110 is separate from the metadata tier 120.  
 [0036] teaches "An object key (such as object keys 118a-b) is a unique identifier used to identify a particular data record and/or a particular metadata record. The object key comprises the object name and the data version identifier. The object name and the data version identifier, stored in the data record, serves as a reference to the corresponding metadata record. In an embodiment, a request to retrieve a particular version of an object may be received. The object name and the data version identifier, specified within the request, are used to determine an object key. The object key is used to retrieve a metadata record corresponding to the particular version of the object. The pointer stored within the metadata record is used to retrieve a data record corresponding to the particular version of the object. The object data stored within the data record is returned in response to the request."
The metadata is stored in metadata record 122a, for example.  The data record is stored in data record 112a.  The metadata is stored in metadata record 122a, for example.  The data record is stored in data record 112a.  An object key is recognized as a tag in the data record identifying the storage location, because the key is a unique identifier that is used to retrieve the metadata record.  The data tier and the metadata tier are interpreted as being local to one another, in a single repository.)
Evans, as modified, and Sawhney are combinable because they are directed to form data storage (Evans [0119], Sawhney [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate storing a tag in the data record identifying the storage location as taught by Sawhney with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to manage the objects in a storage system (Sawhney [0005]).

As to claim 13, Evans, as modified, does not expressly teach storing the metadata in a file separate from the database, and storing a pointer in the data record identifying the storage location.
However, Sawhney teaches storing the metadata in a file separate from the database, and storing a pointer in the data record identifying the storage location (The components illustrated in FIG. 1 may be local to or remote from each other.  [0037] teaches " the data tier 110 and/or the metadata tier 120 are implemented using one or more data repositories. A data repository is any type of storage unit and/or device (e.g., a file system, database, collection of tables, or any other storage mechanism) for storing data."   [0036] teaches "An object key (such as object keys 118a-b) is a unique identifier used to identify a particular data record." and "The pointer stored within the metadata record is used to retrieve a data record corresponding to the particular version of the object. The object data stored within the data record is returned in response to the request."  As shown in FIG. 1, the data tier 110 is separate from the metadata tier 120.  The metadata is stored in metadata record 122a, for example.  The data record is stored in data record 112a.  The metadata stored in a metadata record, where the two tiers are stored in remote systems, is recognized as storing the metadata in a file (the metadata record) separate from the database.  The pointer stored in the metadata record identifies a storage location of the data record.)
Evans, as modified, and Sawhney are combinable because they are directed to form data storage (Evans [0119], Sawhney [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate storing the metadata in a file separate from the database, and storing a pointer in the data record identifying the storage location as taught by Sawhney with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to manage the objects in a storage system (Sawhney [0005]).

As to claim 19, Evans teaches storing the metadata in a storage location in the database separate from the data record, and storing a tag in the data record identifying the storage location  [0175] teaches "e.g. form definitions and form tickets could be stored at separate database servers".  This teaches separate storage of the form definitions (metadata) from the form ticket (data record).
Evans, as modified, does not expressly teach storing a tag in the data record identifying the storage location.
However, Sawhney teaches storing a tag in the data record identifying the storage location ([0023] teaches the components illustrated in FIG. 1 may be local to or remote from each other.  [0037] teaches "the data tier 110 and/or the metadata tier 120 are implemented using one or more data repositories. A data repository is any type of storage unit and/or device (e.g., a file system, database, collection of tables, or any other storage mechanism) for storing data."  As shown in FIG. 1, the data tier 110 is separate from the metadata tier 120.  
 [0036] teaches "An object key (such as object keys 118a-b) is a unique identifier used to identify a particular data record and/or a particular metadata record. The object key comprises the object name and the data version identifier. The object name and the data version identifier, stored in the data record, serves as a reference to the corresponding metadata record. In an embodiment, a request to retrieve a particular version of an object may be received. The object name and the data version identifier, specified within the request, are used to determine an object key. The object key is used to retrieve a metadata record corresponding to the particular version of the object. The pointer stored within the metadata record is used to retrieve a data record corresponding to the particular version of the object. The object data stored within the data record is returned in response to the request."
The metadata is stored in metadata record 122a, for example.  The data record is stored in data record 112a.  The metadata is stored in metadata record 122a, for example.  The data record is stored in data record 112a.  An object key is recognized as a tag in the data record identifying the storage location, because the key is a unique identifier that is used to retrieve the metadata record.  The data tier and the metadata tier are interpreted as being local to one another, in a single repository.)
Evans, as modified, and Sawhney are combinable because they are directed to form data storage (Evans [0119], Sawhney [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate storing a tag in the data record identifying the storage location as taught by Sawhney with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to manage the objects in a storage system (Sawhney [0005]).

As to claim 20, Evans, as modified, does not expressly teach storing the metadata in a file separate from the database, and storing a pointer in the data record identifying the storage location.
However, Sawhney teaches storing the metadata in a file separate from the database, and storing a pointer in the data record identifying the storage location (The components illustrated in FIG. 1 may be local to or remote from each other.  [0037] teaches " the data tier 110 and/or the metadata tier 120 are implemented using one or more data repositories. A data repository is any type of storage unit and/or device (e.g., a file system, database, collection of tables, or any other storage mechanism) for storing data."   [0036] teaches "An object key (such as object keys 118a-b) is a unique identifier used to identify a particular data record." and "The pointer stored within the metadata record is used to retrieve a data record corresponding to the particular version of the object. The object data stored within the data record is returned in response to the request."  As shown in FIG. 1, the data tier 110 is separate from the metadata tier 120.  The metadata is stored in metadata record 122a, for example.  The data record is stored in data record 112a.  The metadata stored in a metadata record, where the two tiers are stored in remote systems, is recognized as storing the metadata in a file (the metadata record) separate from the database.  The pointer stored in the metadata record identifies a storage location of the data record.)
Evans, as modified, and Sawhney are combinable because they are directed to form data storage (Evans [0119], Sawhney [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Evans, to incorporate storing the metadata in a file separate from the database, and storing a pointer in the data record identifying the storage location as taught by Sawhney with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow a user of Evans to manage the objects in a storage system (Sawhney [0005]).

Response to Arguments
	With regard to claim 1, Applicant argues that [0122] and [0123] describe storing an instance of the entire form (e.g. the entire data collection interface) in the database, as opposed to only storing metadata used to render a "mirror data collection user interface in the database.  According to Applicant this results in Evans failing to disclose the step of "retrieving metadata without interacting with the data collection system or launching an instance of the data collection system.  According to Applicant, an instance of the entire form, which Applicant refers to as the data collection system, is stored in the database.
	In response Examiner points out that metadata for the form is stored in the database as set forth in [0122].  [0005] teaches that the form instance data comprising a data description of the form, therefore the form instance data describes the form itself.  Therefore metadata as a JSON document for the form is stored.  The form instance data is used to render a mirror collection data used interface, because as set forth in [0127], "The form generation logic 104 retrieves the ticket from the database 520 and identifies the form instance 512 associated with the ticket … The form instance and ticket are then sent to the UI 102, which renders the form based on the form instance."  This is interpreted as teaching a retrieval of the form instance metadata, and a subsequent rendering of the form based on the from instance metadata, to result in a "mirror" of the original form.  
	Further, at [0100] of Painter, a client application can receive confirmed user information while the client application is running on a separate user device.  Using a separate user device to receive or retrieve the form metadata results a separate device (e.g. a data analysis system) and would allow for retrieval from the storage without any interaction with the data collection system (e.g. the UI/client of Evans).

	Applicant further contends that Evans fails to disclose or suggest storing a specific portion of the data collection system used to create a particular data record in connection with that particular data record.  Applicant then points to the Specification to further describe the claim limitation.
	In response Examiner points out that the claim language that Applicant appears to be referring to is "storing metadata describing a portion of the data collection user interface used to create the particular data record in association with the corresponding data record in the second system."  Evans teaches this limitation.  At [0118], Evans teaches that the form instance is a description of the form.  At [0119] Evans teaches "A user then enters data (step 516) using the form. The captured data is encoded as a form data record, referred to herein as a form ticket 518, which specifies the data entered for each form field and is associated with the form instance 512 used to generated the form with which the data was entered."  This teaches that the form instance does in fact describe a portion of the data collection user interface, because the form instance is used to generate the form itself.  Examiner notes that if metadata for an entire form is stored, then the entire portion of the data collection interface is stored as well.  The form is used to create the form ticket, which is the data record.  The form ticket and the form instance are associated with one another, and the form instances and the form tickets are stored in the database system 106 as shown in FIG. 5.  Accordingly, Evans teaches the above-mentioned claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169